DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (2013/0002771) (hereinafter (Fang et al.).
Regarding Claim 1, Fang et al. teaches a liquid ejection head (400, Figs. 7-G} comprising: 4 plurality of nozzles (472, Figs. 7-9) opened or an election surface extending in a first direction (widthwise of the fluid ejection head 400} and a second direction (lengthwise of the liquid election head 400) orthogonal to the first direction [Paragraph oo56, 0066, see also Figs. 7-9], wherein a number n of nozzle rows (see Fig.8), each nozzle row of the number n of nozzle rows comprising a number m of nozzles (472) of the plurality of nozzles (472) arranged in a direction intersecting the (The fluid vias rows 420, 420, 440 in Figure 7 correspond to the rows of nozzles 472 in Figure &. The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/distances as pictured in Figures 7-8) [ Paragraphs 0056-00714]. 

Regarding Claim 2, Fang et al. teaches the liquid ejection head (4400), wherein in the at least one of the number n of nozzle rows (see Fig. 7}, a plurality of pitch groups (see in Fig. 7), each comprising a nozzle pitches (D8, D9, D10, D11, D12, D13, Fig. 7) of two or more types, is arranged [see Fie. 7], and types of the nozzle pitches (D8, D9, D10, D11, D12, D13), a number of the nozzle pitches (D8 D9, D10, D11, D12, D13) of each of the types, and an arrangement order of the nozzle pitches (D8, D9, D10, D11, D12, D13) are identical among the plurality of pitch groups (see Fig. 7) (The fluid vias rows 420, 420, 440 in Figure 7 correspond to the rows of nozzles 472 in Figure 8. The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/ distances as pictured in Figures 7-8] [Paragraphs oo56-oo071].

Regarding Claim 3, Fang et al. teaches the liquid ejection head {400}, wherein in the at least one of the number n of nozzle rows (see Fig. 7), a plurality of pitch groups (see in Fig. 7), each comprising a nozzle pitches (D8, D9, D10, D11, D12, D13, Fig. 7) of two or more types, is arranged [see Fig. 7], and types of the nozzle pitches (D8, D9, D10, D11, D12, D13), a number of the nozzle pitches (D8, D9, D10, D11, D12, D13) of each of the types, and an arrangement order of the nozzle pitches (D8, D9, D10, D11, D12, D13) are identical among the plurality of pitch groups (see Fig, 7), and the number of dot positions (see Fig. 7} in each of the pitch groups (see Fig. 7) is identical among the number n of the nozzle rows (see Fig. 7) (The fluid vias rows 420, 420. 440, Figure 7 correspond to the rows of nozzles 472 in Figure 8). The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/distances as pictured in Figures 7-8) [Paragraphs o056-0071].

Regarding Claim 4, Fang et al. teaches the liquid ejection head (460), types of the nozzle pitches (D8, D9, D10, D11, D12, D13, Fig. 7), a number of the nozzle pitches (D8, D9, D10, D11, D12, D13)  of each of the types, and an arrangement order of the nozzle pitches (D8, D9, D10, D11, D12, D13) are identical among the plurality of pitch groups (see Fig. 7), and positions of the plurality of pitch groups (see Fig. 7} in the number n of the nozzle rows (see Fig. 7) are shifted from one another in the second direction (lengthwise (The fluid vias rows 420, 430, 440 in Figure 7 correspond to the rows of nozzles 472 in Figure 8. The fluid vias are at varying pitches/distances and therefore the nozzles that correspond to the fluid vias are also at varying pitches/distances as pictured in Figures 7-8) [ Paragraphs 0056-0071, see Figs. 7-8].

Regarding Claim 14, Fang et al. teaches the liquid ejection head (460), wherein the number n of nozzle rows comprising the number of m nozzles are opened in one nozzle plate [Paragraphs 0056-0057, see also Figs. 3, 7, and 8].
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 5-6, 8 is the inclusion of the limitation a liquid ejection head that includes wherein each of the plurality of pitch groups comprises n x k of the dot positions and comprises k of the nozzle pitches, where k is an integer of 2 or greater, and the number of dot positions in each of k of the nozzle pitches is a natural multiple of a divisor of n selected commonly for k of the nozzle pitches from divisors of n that is 2 or greater and less than n. It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation a liquid ejection head that includes a plurality of partial channels which 
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head and a moving unit that moves at least one of the liquid ejection head and a recording medium relative to each other in the first direction. It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation a recording apparatus that includes a liquid ejection head, a head chamber housing the liquid ejection head: and a controller, wherein the controller controls at least one of temperature, humidity, and air pressure in the head chamber. Itis these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head and an application unit that applies a coating agent to a recording medium. It is this limitation found in the claims, as it is claimed in the combination, that has not been 
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head and a dryer that dries a recording medium. It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of a liquid ejection head that includes wherein the number of  m x n dot positions are at constant pitches. It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 01/05/2002 have been fully considered but they are not persuasive. The Examiner has carefully considered the arguments and found them to be unpersuasive.  The Applicant argues that the prior art of record Fang is silent to the features “as viewed in the first direction , the plurality of nozzles are located at a number m x n of dot positions, wherein other nozzles of other nozzle rows of the number n of nozzle rows are positioned between the nozzles of the each nozzle row,” as recited in claim 1.  Applicant further argues that the structure of the prior art of record . 

[AltContent: textbox (lengthwise)][AltContent: arrow][AltContent: arrow][AltContent: textbox (widthwise)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding the argument of the arrangement of the vias being a required feature of the prior art of record, which means that one of ordinary skill in the art would not be motivated to arrange the nozzles as recited in Claim 1 while using the required arrangement of the vias, the Examiner points out that the arrangement of the vias does .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA SOLOMON/Primary Examiner, Art Unit 2853